 BAY MEDICAL CENTER, INCBay Medical Center,Inc. and Local No. 486,Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Ind. Case7-CA-12523May 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a charge filed on November 21, 1975, byLocal No. 486, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., herein called the Union, and dulyserved on Bay Medical Center, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 7, issued a complaint and notice of hearingon December 9, 1975, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 18,1975, following a Board election in Cases 7-RC-12687, 7-RC-12734, and 7-RC-12740, the Unionwas duly certified as the exclusive collective-bargain-ing representative of Respondent's employees in theunit found appropriate;' and that, commencing on orabout November 17, 1975, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnDecember 22, 1975, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On January 9, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on January 23, 1976,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause whyiOfficialnotice is takenof the recordin the representationproceeding,Cases 7-RC-12687, 7-RC-12734, and 7-RC-12740,as the term"record" isdefined in Secs102 68 and 102 69(g) of the Board'sRules and Regulations,Series 8, as amendedSeeLTV Electrosystems, Inc,166 NLRB 938 (1967),enfd 388 F 2d 683 (C A 4, 1968),Golden AgeBeverageCo,167 NLRB 151(1967), enfd 415 F 2d 26 (C A 5, 1969),Intertype Co v Penello,269 FSupp 573 (D C Va, 1967),Follett Corp,164 NLRB 378 (1967), enfd 397F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRA69theGeneral Counsel's Motion for Summary Judg-ment should not be granted. On January 23, 1976,Respondent filed a response to the GeneralCounsel'sMotion for Summary Judgment althoughno response to the Notice To Show Cause was re-ceived.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theMotion for Summary Judgment Respondent in sub-stance attacks the validity of the certification basedon its contentions (1) that the technical employeeunit found appropriate by the Board is inappropriatebecause it is contrary to Board policy and the con-gressionalmandate against proliferation of units inthe health care industry, and (2) that the unit descrip-tion is ambiguous and unworkable. Respondentseeks to submit evidence on its contentions either ina hearing or by brief and oral argument to the Boardand in the alternative seeks summary judgment in itsfavor. In his Motion for Summary Judgment theGeneral Counsel contends that Respondent seeks torelitigatethe issue of unit appropriateness de-termined in the underlying representation proceedingand that no relitigation of representation case issuesmay be had. We agree.Review of the record, including that in the repre-sentation proceeding,Cases 7-RC-12687, 7-RC-12734, and 7-RC-12740, establishes that after ahearing on unit questions the Regional Directortransferred the proceedings to the Board. In its briefto the Board the Union contended,inter alia,,thateither separate units of technical employees at eachof Respondent's two facilities or alternatively a singleunit of all technicals at both facilities would be ap-propriate. On the other hand, Respondent argued initsbrief,inter alia,that the technical units soughtwere inappropriate because they constituted artificialgroupingswhich would severely fragmentize Re-spondent's employees, but that an overall unit wasappropriate.After review of the record, includingbriefs filed by all the parties,' the Board issued itsDecision, Order, and Direction of Election I on June2Briefs were also filed by the three intervenors (I) Local 79, HospitalEmployees' Division, Service Employees International Union, AFL-CIO,herein called Local 79, (2) Local 688, Catering Industry Hospital Workersand Bartenders Union, AFL-CIO, and (3) the Michigan Licensed PracticalNurses Association3 218 NLRB 620 (1975)224 NLRB No. 14 70DECISIONS OF NATIONAL LABOR RELATIONS BOARD18, 1975, in which it found,inter aha,that a singleunit of all technical employees at both facilities oper-ated by Respondent was appropriate, including cer-tain categories of employees whom the Respondentwould have excluded 4 The election was held on July18, 1975 Challenges were determinative of the elec-tion resultsObjections concerning the waiver of ini-tiation fees by the Union were filed by RespondentThe Regional Director ordered a hearing on electionobjections and challenged ballots At the hearing theparties stipulated that all challenges be sustained ex-cept six challenged ballots which were not sufficientto affect the outcome of the election 5 On August 27,1975, the Hearing Officer issued his Report and Rec-ommendations on Objections to Election and Chal-lenged Ballots in which he recommended that the ob-jectionsbe overruled and that the appropriatecertification be issued by the Regional Director sincethe six sustained challenged ballots were not determi-nativeRespondent filed exceptions to the HearingOfficer'sReport limited in substance to its conten-tion that the certification should not issue and thepetitions should be dismissed because the technicalunit was inappropriate On September 18, 1975, theRegional Director issued his Supplemental Decision,Revised Tally of Ballots, and Certification of Repre-sentative, overruling the objections, denying the mo-tion to dismiss the petitions because the unit issueswere not relitigable, and certifying the Union sincethe six unsustained challenged ballots were not deter-minative On September 29, 1975, Respondent filed arequest for review reiterating its unit contentions Bytelegram of November 11, 1975, the Board deniedreview on the ground that the request raised no sub-stantial issueswarranting reviewIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues 6 which were or could have been litigatedin a prior representation proceedingAll issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence,' nor does it4On July 14, 1975, Intervenor Local 79 filed a motion for clarification ofdecision contending that the Board's unit description was vague and notdefinable as to which employees were to be considered`technicalOn July16, 1975, the Board by telegram denied the motion on the grounds thatissues raised therein could best be resolved through the challenge procedure5Local 79, which had also filed objections withdrew them at the hearing6 SeePittsburgh PlateGlassCo v NLRB313 U S 146, 162 (1941)Rules and Regulations of the Board,Secs102 67(f)and 102 69(c)7Respondent requests reconsideration of the Board decision in the underlying representation case citingAmericanHospitalManagement Corpd/b/a/ Mad River Community Hospital,220 NLRB 350 (1975) and Stallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceedingWetherefore find that the Respondent has not raisedany issuewhich is properlylitigable in this unfairlabor practice proceedingIn this proceeding,Respondent contends that it isentitled to present evidence either at a hearing or bybrief and oral argument before the Board on the is-sues raisedby itWe note that Respondent had ahearing in the prior representation case and submit-ted a brief to the Board on the unit issues it seeks toraise in this proceeding and that it had stipulated tothe resolution of all determinative challengesWetherefore find its contention to be without merit asevidentiary hearings are not required in unfair laborpractice cases and summary judgment against a re-spondent is appropriate where, as here,there are noproperly litigable issues of fact to be resolved I Ac-cordinglywe shall grant the General Counsel'sMotion for Summary Judgment and deny theRespondent'sMotion for Summary JudgmentOn the basis of the entire record,the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a nonprofitMichigan corporation with itsprincipal office and place of business at 1908 Colum-bus Avenue, Bay City, Michigan, where it is engagedin the operation of nonprofit hospitals providinghealth care services at its Mercy and General Divi-sions, the facilities involved in this proceeding Dur-ing the 12-month period ending November 30, 1975,a representative period, Respondent, in the courseand conduct of its business operations, received grossrevenues in excess of $500,000 for its hospital serv-icesand purchased supplies valuedin excess of$50,000 of which supplies valued in excess of $4,500were obtained directly from suppliers located outsidethe State of MichiganWe find, on the basis of the foregoing, that Re-ElizabethsHospital ofBoston,220 NLRB 325 (1975),as recent Boardhospital technical unit cases which support denial of the General Counsel sMotion for Summary Judgment We do not agree These cases support theappropriateness of technical units in the health care industry and the Boardin its unit determination considered the Respondents circumstances andthose of the health care industry Further, with regard to the Respondent'scontention concerning the unit description, these cases are consistent withthe unit composition determinations made by the Board in the underlyingrepresentation proceedings herein In this connection see In 4, supraWetherefore deny Respondent s requests for reconsideration and for the opportunny to fully brief the issues raised by those cases8The Woods Schools,222 NLRB 1124 (1976)Locust Industries, Inc221NLRB 604 (1975) BAY MEDICAL CENTER, INCspondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assert juris-diction hereinIITHE LABORORGANIZATION INVOLVEDLocalNo 486, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Ind, is a labor organization within themeaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA TheRepresentation Proceeding1The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theActAll technical employees employed by Respon-dent at its Mercy and General Divisions, BayCity,Michigan, but excluding all other employ-ees, guards, and supervisors as defined in theAct2 The certificationOn July 18, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on September 18, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the ActB The Request to Bargain and Respondent's RefusalCommencing on or about September 25, 1975, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit Commencingon or about November 17, 1975, and continuing atall times thereafter to date, the Respondent has re-fused, and continues to refuse, to recognize and bar-gain with the Union as the exclusive representativefor collective bargaining of all employees in saidunit71Accordingly, we find that the Respondent has,since November 17, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) and (I) ofthe ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit SeeMar-Jac Poultry Company, Inc,136NLRB 785 (1962),Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd 328 F 2d 600(C A 5, 1964), cert denied 379 U S 817 (1964),Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd 350 F 2d 57 C A 10, 1965)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAWIBay Medical Center, Inc, is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act2Local No 486, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, Ind , is a labor organization within themeaning of Section 2(5) of the Act 72DECISIONSOF NATIONALLABOR RELATIONS BOARD3All technical employees employed by Respon-dent at its Mercy and General Divisions, Bay City,Michigan, but excluding all other employees, guards,and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct4 Since September 18, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act5By refusing on or about November 17, 1975,and at all tunes thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-mg of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, BayMedical Center, Inc, Bay City, Michigan, its offi-cers, agents, successors, and assigns, shallICease and desist from(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local No 486, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Ind, as theexclusive bargaining representative of its employeesin the following appropriate unitAll technical employees employed by Respon-dent at its Mercy and General Divisions, BayCity,Michigan, but excluding all other employ-ees, guards, and supervisors as defined in theAct(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take thefollowing affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours, and other termsand conditions of employment,and, if an under-standing is reached,embody suchunderstanding in asigned agreement(b) Post at its Mercy and General Divisions, BayCity,Michigan,copies of the attached notice marked"Appendix" 9Copies of said notice,on forms pro-vided by theRegional Director for Region 7, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintainedby it for60 consecu-tive days thereafter,in conspicuous places, includingall places where notices to employees are customarilypostedReasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or coveredby any othermaterial(c)Notify theRegional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading `Posted by Orderof the National Labor Relations Board shall read ` Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board'APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay, wages, hours,and otherterms and conditions of employment with LocalNo 486,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America,Ind , as the exclusive representativeof the employees in the bargaining unit de-scribed belowWE WILL NOTin any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the ActWE WILL,upon request,bargainwith theabove-namedUnion,as the exclusive represen-tative of all employees in the bargaining unit de-scribed below,with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding is BAY MEDICAL CENTER, INC73reached, embody such understanding in a signedCity,Michigan, but excluding all other em-agreement The bargaining unit isployees, guards, and supervisors as defined inAll technical employees employed by Respon-the Actdent at its Mercy and General Divisions, BayBAY MEDICALCENTER, INC